Citation Nr: 1602496	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, a depressive disorder, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to November 1959.

This matter is on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Washington, DC.

In February 2012, the Board denied the claim on the merits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2013, the Court granted a Memorandum Decision, vacating the February 2012 decision and remanding the case for compliance with the terms of the Memorandum Decision.  The Board again denied the claim on the merits in August 2014.  The Veteran, again, appealed to the Court.  By order dated September 2015, the Court granted a Memorandum Decision, vacating the August 2014 decision and dismissed for lack of jurisdiction.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files. 


FINDING OF FACT

The Veteran died in May 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, the claim on appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed no later than one year after date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Agency of Original Jurisdiction.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


